

115 HRES 560 IH: Encouraging observance of National Wildlife Refuge Week with appropriate events and activities, and for other purposes.
U.S. House of Representatives
2017-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 560IN THE HOUSE OF REPRESENTATIVESOctober 5, 2017Mr. Thompson of California (for himself, Mr. LoBiondo, Mr. Wittman, Mr. Kind, Mr. Perlmutter, Mr. Grijalva, Mr. Heck, Mr. Fitzpatrick, Mrs. Dingell, Mr. Lipinski, Ms. Norton, Ms. McCollum, Ms. Pingree, Mr. Kihuen, Ms. Lee, Mr. Walz, Mr. Lowenthal, Mr. Vela, Mr. Panetta, Mr. Raskin, Mr. Costa, Ms. Eshoo, Mr. Connolly, Mrs. Napolitano, Mr. Carbajal, Ms. Bordallo, Mr. Moolenaar, Mr. Quigley, Mr. Polis, Mr. Blumenauer, Mr. McGovern, Mr. Sablan, Mr. McNerney, Mr. Kildee, Mr. Huffman, and Ms. Lofgren) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONEncouraging observance of National Wildlife Refuge Week with appropriate events and activities, and
			 for other purposes.
	
 Whereas, in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;
 Whereas, in 2017, the National Wildlife Refuge System, administered by the United States Fish and Wildlife Service, is the premier system of lands and waters to conserve wildlife in the world and has grown to approximately 836,000,000 acres, 566 national wildlife refuges, and 38 wetland management districts located in every State and territory of the United States;
 Whereas national wildlife refuges are important recreational and tourism destinations in communities across the United States, and this protected land offers a variety of recreational opportunities, including six wildlife-dependent uses that the National Wildlife Refuge System manages: hunting, fishing, wildlife observation, photography, environmental education, and interpretation;
 Whereas, in 2017, 373 units of the National Wildlife Refuge System have hunting programs and 310 units of the National Wildlife Refuge System have fishing programs, averaging more than 2,400,000 hunting visits and nearly 6,900,000 fishing visits each year;
 Whereas the National Wildlife Refuge System experienced more than 31,400,000 wildlife observation visits during fiscal year 2016;
 Whereas national wildlife refuges are important to local businesses and gateway communities; Whereas for every $1 appropriated, national wildlife refuges generate nearly $5 in economic activity;
 Whereas visitation to the National Wildlife Refuge System increased by nearly 30 percent from 2006 to 2016;
 Whereas the National Wildlife Refuge System experiences over 50,000,000 visits each year, which generate more than $2,400,000,000 from sales and 35,000 jobs in local economies;
 Whereas the National Wildlife Refuge System encompasses every kind of ecosystem in the United States, including temperate, tropical, and boreal forests; wetlands; deserts; grasslands; arctic tundras; and remote islands, and spans 12 time zones from the Virgin Islands to Guam;
 Whereas national wildlife refuges are home to more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;
 Whereas national wildlife refuges are the primary Federal land that fosters production, migration, and wintering habitat for waterfowl;
 Whereas, since 1934, the sale of the Federal Duck Stamp to outdoor enthusiasts has generated more than $850,000,000 in funds, which has enabled the purchase or lease of more than 5,700,000 acres of habitat for waterfowl and numerous other species in the National Wildlife Refuge System;
 Whereas national wildlife refuges provide protection to more than 380 threatened species and endangered species;
 Whereas national wildlife refuges are cores of conservation for larger landscapes and resources for other agencies of the Federal Government and State governments, private landowners, and organizations in efforts to secure the wildlife heritage of the United States;
 Whereas more than 40,000 volunteers and approximately 200 national wildlife refuge Friends organizations contribute more than 1,350,000 volunteer hours annually, the equivalent of nearly 650 full-time employees, and provide an important link to local communities;
 Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;
 Whereas because there are national wildlife refuges located in several urban and suburban areas and there is a refuge located within a one-hour drive of every metropolitan area in the United States, national wildlife refuges employ, educate, and engage young people from all backgrounds in exploring, connecting with, and preserving the natural heritage of the United States;
 Whereas, since 1995, national wildlife refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;
 Whereas the week beginning on October 8, 2017, has been designated as National Wildlife Refuge Week by the United States Fish and Wildlife Service; and
 Whereas the encouragement by the House of Representatives of the observance of National Wildlife Refuge Week would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available to enjoy this network of protected lands: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the observance of National Wildlife Refuge Week with appropriate events and activities;
 (2)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;
 (3)pronounces that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;
 (4)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;
 (5)recognizes the importance of national wildlife refuges to wildlife conservation and the protection of imperiled species and ecosystems, as well as compatible uses;
 (6)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat pursuant to the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);
 (7)reaffirms the support of the House of Representatives for wildlife conservation and the National Wildlife Refuge System; and
 (8)expresses the intent of the House of Representatives— (A)to continue working to conserve wildlife; and
 (B)to oversee the National Wildlife Refuge System for current and future generations. 